DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities: the continuing data on page 1 of the specification is not updated with the current status of the parent application.  
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” and are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language but does provide sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “the proximal anchor member is configured to be self-expanding” in claim 27, and “the proximal anchor member is configured to be balloon expandable” in claim 28.  These terms are associated with sufficient structure in that the term “anchor” is utilized and because the anchor member is disclosed as being a stent and being made of the same material as the one or more struts.
If applicant does intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to require them as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by not reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) does not have sufficient structure to perform the claimed function so as to require it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed range of “at least 4 times” lacks original support because original paragraph 51 has an upper limit of about 15 times.  Since “at least 4 times” is an open-ended range up to infinity, it extends beyond the original scope of the disclosed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 27, 29-32, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 11, 12, and 15 of U.S. Patent No. 10,159,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are read on by the patented claims such that they are considered to be unpatentable over the patented claims alone.
Claims 23, 27, 29-32, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 11, 12, 16, 21, and 22 of U.S. Patent No. 10,682,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are read on by the patented claims such that they are considered to be unpatentable over the patented claims alone.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-25, 27, 28, 31-37, 39, 40, and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chobotov et al (US 2003/0120331; hereafter referred to as C331.  C331 anticipates the claim language where:
The graft assembly as claimed is the graft (50) of C331 (see Figure 2);
The graft as claimed is the graft body section (53);
The proximal anchor as claimed is the proximal end (51);
The proximal stent portion as claimed is the three-crown region (92) (see Figure 4);
The distal stent portion as claimed is the six-crown region (90);
The one or more struts as claimed are the struts that are between apices (93,94);
The cross section of the struts being the same or greater as claimed is inherently met by C331 by inspection of the Figure 4 that shows that the struts between apices (93,94) are both wider and thicker such that they must have a greater cross-sectional area, and
The single piece of material is disclosed in paragraph 93 of C331.


    PNG
    media_image1.png
    687
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    701
    323
    media_image2.png
    Greyscale

Regarding claim 24, the connecting ring as claimed is the connecting member (40, 60) of C331 as shown in Figures 2-3 and described in paragraph 10.
Regarding claim 25, the Applicant is directed to see paragraph 10.
Regarding claims 27-28, the Applicant is directed to see paragraph 65.
Regarding claim 31-32, 39, and 42, the cross section of the struts being greater as claimed is inherently met by C331 by inspection of the Figure 4 that shows that the struts between apices (93,94) are both wider and thicker such that they must have a greater cross-sectional area.
Regarding claim 33, the Applicant is directed to see Figure 2 of C331.
Regarding claim 34, the Applicant is directed to see paragraphs 11 and 98 of C331.
Regarding claim 35, the Applicant is directed to see paragraph 99 of C331.
Regarding claim 36, the Applicant is directed to see Figures 5 and 5A that show an axial length that is at least 4 times the diameter shown in that about 10 side by side windings are shown.
                         
    PNG
    media_image3.png
    523
    431
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over C331 in view of Chobotov (US 2006/0224232; hereafter referred to as C232).  C331 meets the claim language as explained in the Section 102 rejection supra but does not disclosed the radial thickness of the elongate elements.  C232 (see paragraph 28), from the same art of endeavor, teaches that it was known to the art to make elongate elements of anchors in the same exact range as claimed.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to make the elongate elements of C331 to have the same radial thickness so that the proximal anchor would have sufficient strength while at the same time having a small profile thus making it sufficiently non-thrombogenic.
Claims 29, 30, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over C331 in view of Eidenschink et al (US 2005/0125051; hereafter referred to as EK).  C331 meets the claim language as explained in Section 102 rejection supra but does not disclose the same cross-sectional area for the stent portion as compared to the one or more struts as claimed.  EK teaches that it was known to the same art of endeavor to vary the thickness, which would also vary the cross-sectional area, in order to adjust the flexibility of a stent; see paragraph 184 where it is taught that the width (i.e., thickness) of the connectors can be varied from being wider to narrower and anywhere in-between in order to tailor the flexibility of the stent to the needs of the user.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary person in the art to make the cross-sectional areas the same for the one or more struts as compared to the adjacent stent portions in order to tailor the flexibility of the anchor to the needs of the user.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doran et al (US 2002/0055770) is cited because it teaches having thicker or thinner connectors based upon patient needs; see Figures 1, 2, and 12 as well as paragraphs 115, 175, 192, and 63.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774